IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CURTIS C. PHILLIPS JR.,                : No. 390 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
BRADLEY WARREN WEIDENBAUM,             :
ESQ.,                                  :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.